Exhibit 10.6
FIFTH AMENDMENT


THIS FIFTH AMENDMENT, dated as of November 2, 2017 (this “Amendment”), to the
Existing Credit Agreement (as defined below), by and among Orion Engineered
Carbons GmbH, a limited liability company (Gesellschaft mit beschränkter
Haftung) organized under the laws of Germany (the “Borrower Representative”),
the other Loan Parties party hereto, the New Term Lenders (as defined below),
Goldman Sachs Bank USA, in its capacity as administrative agent for the Lenders
(together with its successors and assigns in such capacity, the “Administrative
Agent”), and Goldman Sachs Bank USA, Citizens Bank N.A., Mediobanca
International (Luxembourg) S.A. and ING Bank, a branch of ING-DiBa AG. as
arrangers with respect to this Amendment (in such capacities, the “Amendment
Arrangers”).
RECITALS
WHEREAS, pursuant to the Credit Agreement, originally dated as of July 25, 2014,
as amended on August 7, 2014, September 29, 2016, May 5, 2017 and May 31, 2017
(as further amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”), among the Borrowers, the
Guarantors from time to time party thereto, the several banks, other financial
institutions and institutional investors from time to time party thereto (the
“Lenders”) and Administrative Agent, the Lenders have agreed to make certain
loans and other extensions of credit to the Borrowers; and
WHEREAS, pursuant to and in accordance with subsection (a)(y) of Section 2.14 of
the Existing Credit Agreement, the Borrower Representative has requested that
the Existing Credit Agreement be amended so as to, among other things, provide
for a new tranche of term loans with maturity on July 25, 2024 thereunder (the
“Refinancing Term Loans”), which term loans would refinance the Term Loans
outstanding under the Existing Credit Agreement immediately prior to the
effectiveness of this Amendment (the “Existing Term Loans”), in part through an
exchange, and which, except as modified hereby, would have the same terms as the
Existing Term Loans under the Existing Credit Agreement;
WHEREAS, each Lender holding Existing Term Loans (collectively, the “Existing
Term Lenders”) that executes and delivers a consent to this Amendment in the
form of the “Lender Consent” attached hereto as Annex I (a “Lender Consent”)
(collectively, the “Exchanging Term Lenders”) will be deemed (i) to have agreed
to the terms of this Amendment, (ii) to have agreed to exchange (as further
described in the Lender Consent) an aggregate principal amount of its Existing
Term Loans with Refinancing Term Loans in the same currency in a principal
amount equal to the amount of such Exchanging Term Lenders or such lesser amount
notified to such Exchanging Term Lender by the Administrative Agent and (iii)
upon the Fifth Amendment Effective Date to have exchanged (as further described
in the Lender Consent) such amount of its Existing Term Loans with Refinancing
Terms Loans in the same currency in an equal principal amount;
WHEREAS, each Existing Term Lender that makes the appropriate election in its
Lender Consent (collectively, the “Increasing Term Lenders”) will be also deemed
to have agreed to make, on the Fifth Amendment Effective Date, Refinancing Term
Loans in addition to the Refinancing Term Loans that are exchanged for its
Existing Term Loans (such additional Refinancing Term Loans, collectively, the
“Increased Term Loans”) in the amount notified to such Existing Term Lender by
the Administrative Agent (but in no event greater than the amount such Person
committed to make as Refinancing Term Loans);
WHEREAS, each Person that executes and delivers a joinder to this Amendment in
the form of the “Joinder” attached hereto as Annex II (a “Joinder”) (each, an
“Additional Term Lender” and, together with the Increasing Term Lender and
Exchanging Term Lender, the “New Term Lenders”) will be deemed (i) to have
agreed to the terms of this Amendment and (ii) to have committed to make
Refinancing Term Loans to the Term Borrowers on the Fifth Amendment Effective
Date (the “Additional Term Loans”), in the amount notified to such Additional
Term Lender by the Administrative Agent (but in no event greater than the amount
such Person committed to make as Additional Term Loans);
WHEREAS, the Net Proceeds of the Refinancing Term Loans (if any) will be applied
by the Term Borrowers, together with cash on hand, to prepay in full the
outstanding principal amount of all Existing Term Loans other than Exchanged
Term Loans (the “Non-Exchanged Term Loans”), to pay accrued and unpaid interest
on all the Existing Term Loans to (and excluding) the Fifth Amendment Effective
Date, and (if applicable) to pay amounts owing on the Non-Exchanged Term Loans
under Section 3.06 of the Existing Credit Agreement; and
WHEREAS, the Lenders party hereto are willing, on the terms and subject to the
conditions set forth below, to consent to amend certain terms of the Existing
Credit Agreement as hereinafter provided to, among other things, extend the
Original Term Maturity Date to July 25, 2024 and to reset the call protection
set forth herein with respect to the Loans for an additional six months
following the Fifth Amendment Effective Date;
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
A.Defined Terms. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Existing Credit Agreement, as amended
hereby (the “Amended Credit Agreement”).
B.Amendments. On the terms and subject to the satisfaction (or waiver) of the
conditions set forth in Section 7 hereof, the Borrowers and the Lenders party
hereto agree that the Existing Credit Agreement shall be amended on the Fifth
Amendment Effective Date as follows:
a.Section 1.01 of the Existing Credit Agreement is amended to amend and restate
sub-section (b) of the definition of “Applicable Rate” to read in its entirety
as follows:
with respect to the Initial Euro Term Loans, 2.50% per annum for Eurocurrency
Rate Loans.



--------------------------------------------------------------------------------

Exhibit 10.6
a.Section 1.01 of the Existing Credit Agreement is amended to amend and restate
the definition of “Arrangers” to read in its entirety as follows:
“Arrangers” means each of (i) Goldman Sachs, UBS Securities LLC, Barclays Bank
PLC, Morgan Stanley Senior Funding, Inc., J.P. Morgan Limited, Fifth Third Bank,
HSBC Bank plc, Mediobanca S.p.A. and DZ Bank AG, in their respective capacities
as exclusive mandated lead arrangers under the Credit Agreement as in effect on
the Closing Date, (ii) Goldman Sachs, in its capacity as exclusive mandated lead
arranger under the Second Amendment, (iii) Goldman Sachs and UniCredit Bank AG
in their capacities as exclusive mandated lead arrangers under the Third
Amendment, (iv) UniCredit Bank AG, in its capacity as exclusive mandated lead
arranger under the Fourth Amendment and (v) Goldman Sachs, Citizens Bank N.A.,
Mediobanca International (Luxembourg) S.A. and ING Bank, a branch of ING-DiBa
AG. in their capacities as exclusive mandated lead arrangers under the Fifth
Amendment.
a.Section 1.01 of the Existing Credit Agreement is amended to amend and restate
the definition of “Maturity Date” to read in its entirety as follows:
“Maturity Date” means: (a) with respect to the Revolving Credit Facility, the
earlier of (i) April 25, 2021 (the “Original Revolving Maturity Date”) and (ii)
the date of termination in whole of the Revolving Credit Commitments and the
Letter of Credit Commitments pursuant to Section 2.06(a) or 8.02; and (b) with
respect to the Initial Term Loans, the earliest of (i) July 25, 2024 (the
“Original Term Maturity Date”), (ii) the date of termination in whole of the
Initial Term Commitments pursuant to Section 2.06(a) prior to any Initial Term
Borrowing and (iii) the date that the Initial Term Loans are declared due and
payable pursuant to Section 8.02; provided that the reference to Maturity Date
with respect to (i) Term Loans and Revolving Credit Commitments that are the
subject of a loan modification offer pursuant to Section 10.02, (ii) Term Loans
and Revolving Credit Commitments that are incurred pursuant to Sections 2.14 or
2.18 after the Fifth Amendment Effective Date and (iii) Extended Term Loans and
Extended Revolving Credit Commitments, shall, in each case, be the final
maturity date as specified in the loan modification documentation, incremental
documentation, specified refinancing documentation or Extension Offer, as
applicable thereto.
a.Section 1.01 of the Existing Credit Agreement is amended to add the following
definitions in alphabetical order:
“Fifth Amendment” means the certain fifth amendment to this Agreement dated as
of October ___, 2017, by and among the Borrower Representative, the other Loan
Parties party thereto, the Amendment Arrangers (as defined therein), the
Administrative Agent and the Lenders party thereto.
“Fifth Amendment Effective Date” shall have the meaning given to it in the Fifth
Amendment.
a.Section 2.05(a)(iv) of the Existing Credit Agreement is amended and restated
to read in its entirety as follows:
“In the event that, on or prior to the date that is six (6) months after the
Fifth Amendment Effective Date, any Borrower (x) prepays, repays, refinances,
substitutes or replaces any Term Loans in connection with a Repricing
Transaction, or (y) effects any amendment, modification or waiver of, or consent
under, this Agreement resulting in a Repricing Transaction, such Borrower shall
pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders, (I) in the case of clause (x), a premium of 1.00% of the
aggregate principal amount of the Term Loans so prepaid, repaid, refinanced,
substituted or replaced and (II) in the case of clause (y), a fee equal to 1.00%
of the aggregate principal amount of the Term Loans that are the subject of such
Repricing Transaction outstanding immediately prior to such amendment,
modification, waiver or consent. If, on or prior to the date that is six (6)
months after the Fifth Amendment Effective Date, all or any portion of the Term
Loans held by any Lender are prepaid, repaid, refinanced, substituted or
replaced as a result of, or in connection with, such Lender not agreeing or
otherwise consenting to any waiver, consent, modification or amendment referred
to in clause (y) above (or otherwise in connection with a Repricing
Transaction), such prepayment, repayment, refinancing, substitution or
replacement will be made at 101% of the principal amount so prepaid, repaid,
refinanced, substituted or replaced. All such amounts shall be due and payable
on the date of effectiveness of such Repricing Transaction.”
A.References to Initial Term Loans. On and after the Fifth Amendment Effective
Date, unless the context shall otherwise require, each reference in the Existing
Credit Agreement or any other Loan Document to (a) “Initial Euro Term Loans”
shall be deemed a reference to the Refinancing Term Loans denominated in Euro
contemplated hereby and the terms “Initial Euro Term Borrowing” and “Initial
Euro Term Commitment” shall be deemed to have corresponding meanings, (b)
“Initial Dollar Term Loans” shall be deemed a reference to the Refinancing Term
Loans denominated in Dollars contemplated hereby and the terms “Initial Dollar
Term Borrowing” and “Initial Dollar Term Commitment” shall be deemed to have
corresponding meanings and (c) “Lenders” shall be deemed to include the New Term
Lenders. As of the Fifth Amendment Effective Date, after giving effect to this
Amendment (after giving effect to any principal amortization payments made on or
prior to the Fifth Amendment Effective Date), the aggregate outstanding
principal of amount of the Initial Euro Term Loans is €331,000,000 and the
aggregate outstanding principal of amount of the Initial Dollar Term Loans is
$289,300,000.
B.Exchange of Existing Term Loans. On the terms and subject to the satisfaction
(or waiver) of the conditions set forth in Section 7 hereof, each Exchanging
Term Lender agrees that an aggregate principal amount of its Existing Term Loans
(the “Exchanged Term Loans”) equal to the amount of such Exchanging Term
Lender’s Existing Term Loans (or such lesser amount notified to such Exchanging
Term Lender by the Administrative Agent) will be exchanged with Refinancing Term
Loans in the same currency, as further described in such Exchanging Term
Lender’s Lender Consent, as of the Fifth Amendment Effective Date. Each
Exchanging Lender hereby confirms that no amounts shall be payable under Section
3.06 of the Existing Credit Agreement as a result of the exchange of its
Existing Term Loans for



--------------------------------------------------------------------------------

Exhibit 10.6
the Exchanged Term Loans taking place on a day other than the last day of the
applicable Interest Period for its Existing Term Loans.
C.Prepayment of Existing Term Loans. On the Fifth Amendment Effective Date, the
Term Borrowers shall apply the Net Proceeds of the Refinancing Term Loans (if
any), together with cash on hand, to prepay in full the outstanding principal
amount of all Non-Exchanged Term Loans, to pay accrued and unpaid interest
payable on all Existing Term Loans to (and excluding) the Fifth Amendment
Effective Date and (if applicable) to pay amounts owing on the Non-Exchanged
Term Loans under Section 3.06 of the Existing Credit Agreement, in each case as
of the Fifth Amendment Effective Date. The exchange of Exchanged Term Loans with
Refinancing Term Loans contemplated hereby collectively constitute a voluntary
prepayment of the Existing Term Loans by the Borrower pursuant to Section
2.05(a) of the Existing Credit Agreement and the New Term Lenders hereby agree
that this Amendment shall be deemed to satisfy all requirements under Section
2.05(a) for such voluntary prepayment. The refinancing undertakings of the
Exchanging Term Lenders are several and no such New Term Lender will be
responsible for any other New Term Lender’s failure to make or acquire by
refinancing Refinancing Term Loans. Each of the parties hereto acknowledges and
agrees that the terms of this Amendment do not constitute a novation but,
rather, an amendment of the terms of a pre-existing Indebtedness and related
agreement, as evidenced by the Amended Credit Agreement.
D.Interest, Rollover and Break Costs. Each party hereto agrees that:
a.the Refinancing Term Loans shall be deemed to have an initial Interest Period
(the “Initial Interest Period”) that begins on the Fifth Amendment Effective
Date and ends on the last day of the interest period for the Existing Term Loans
in the same currency in effect under the Existing Credit Agreement immediately
prior to the Fifth Amendment Effective Date (the “Existing Interest Period”),
such last day being December 29, 2017 and after the Initial Interest Period each
Interest Period for the Refinancing Term Loans shall be determined in accordance
with the terms of the Amended Credit Agreement;
b.for the Initial Interest Period the Refinancing Term Loans shall be deemed to
accrue interest from (and including) the Fifth Amendment Effective Date in
accordance with paragraph (c) below and after the Initial Interest Period the
Refinancing Term Loans shall accrue interest in accordance with the terms of the
Amended Credit Agreement;
c.for the Initial Interest Period the Eurocurrency Rate and Base Rate in respect
of the Refinancing Term Loans shall be deemed to be equal to the Eurocurrency
Rate and Base Rate in respect of the Existing Term Loans in the same currency
for the Existing Interest Period (as in effect immediately prior to the Fifth
Amendment Effective Date), provided that decreases (if any) to the Applicable
Rate and interest rate floors within the definitions of Eurocurrency Rate and/or
Base Rate in this Amendment or the Amended Credit Agreement shall be given
effect for the Initial Interest Period in respect of the Refinancing Term Loans
from and including the Fifth Amendment Effective Date;
d.any accrued and unpaid interest to (and excluding) the Fifth Amendment
Effective Date on any Existing Term Loans shall be paid in cash by the relevant
Borrowers to the Administrative Agent, for the account of the relevant Lenders
on the Fifth Amendment Effective Date;
e.amounts due and payable under Section 3.06 of the Existing Credit Agreement in
respect of Non-Exchanged Term Loans shall be paid in cash by the relevant
Borrowers to the Administrative Agent, for the account of the relevant Lenders
on the Fifth Amendment Effective Date; and
f.each Exchanging Term Lender hereby confirms that no amounts shall be payable
under Section 3.06 of the Existing Credit Agreement as a result of the exchange
of its Existing Term Loans for the Exchanged Term Loans taking place on a day
other than the last day of the applicable Interest Period for its Existing Term
Loans.
E.Conditions to Effectiveness of Amendment. The effectiveness of the amendments
set forth in Section 2 hereof shall occur on the date of the satisfaction of the
following conditions precedent (such date, the “Fifth Amendment Effective
Date”):
a.the Borrower Representative, each other Loan Party (other than Loan Parties
incorporated in Korea) and the New Term Lenders shall have executed and
delivered counterparts (or, as applicable, a Lender Consent or a Joinder) to
this Amendment to the Administrative Agent;
b.each of the representations and warranties contained in Section 9 of this
Amendment shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) on and as of the Fifth Amendment Effective Date;
c.at the time of and immediately after giving effect to this Amendment and the
transactions occurring on the Fifth Amendment Effective Date, no Default or
Event of Default exists;
d.the Administrative Agent shall have received a certificate dated the Fifth
Amendment Effective Date and signed by a Responsible Officer of the Borrower
Representative, confirming compliance with the conditions set forth in Sections
7(b) and 6(c) hereof;
e.the Administrative Agent shall have received a solvency certificate dated as
of the Fifth Amendment Effective Date in substantially the form of Exhibit H of
the Amended Credit Agreement from a Financial Officer of the Parent certifying
as to the matters set forth therein;
f.the Administrative Agent shall have received, on behalf of itself and the
Lenders on the Fifth Amendment Effective Date, a customary written opinion of
Kirkland & Ellis LLP, special counsel for



--------------------------------------------------------------------------------

Exhibit 10.6
the Parent, the Borrowers and each other Loan Party (A) dated the Fifth
Amendment Effective Date, (B) addressed to the Administrative Agent, the
Amendment Arrangers and the Lenders and (C) in form and substance reasonably
satisfactory to the Administrative Agent and the Amendment Arrangers covering
such matters relating to this Amendment;
g.the Administrative Agent shall have received for distribution to Goldman Sachs
Bank USA, in its capacity as Amendment Arranger, all fees and expenses agreed to
by the Borrowers or the Borrower Representative that are due and payable on or
before the Fifth Amendment Effective Date (including reasonable and documented
out-of-pocket fees, expenses and disbursements of legal counsel) in each case to
the extent notified to the Borrower Representative at least three (3) Business
Days prior to the Fifth Amendment Effective Date;
h.the Administrative Agent shall have received for distribution to each New Term
Lender that shall have delivered (by facsimile or otherwise) an executed
signature page to this Amendment (or, as applicable, a Lender Consent or a
Joinder) prior to the Consent Deadline (as defined below), a non-refundable
special participation fee in an amount equal to 0.125% multiplied by the unpaid
principal balance of the Refinancing Term Loans denominated in Euro held by such
Existing Term Lender on the Fifth Amendment Effective Date after giving effect
to this Amendment and transactions contemplated hereby. For purposes hereof,
“Consent Deadline” shall mean 5:00 p.m. London time on October 26, 2017; and
i.the Term Borrowers shall have applied, concurrently with the exchange of the
Exchanged Term Loans with Refinancing Term Loans, the Net Proceeds of the
Refinancing Term Loans (if any), together with cash on hand, to prepay in full
the outstanding principal amount of all Non-Exchanged Term Loans, to pay accrued
and unpaid interest payable on all Existing Term Loans to (and excluding) the
Fifth Amendment Effective Date, and (if applicable) to pay amounts owing on the
Non-Exchanged Term Loans under Section 3.06 of the Existing Credit Agreement, in
each case as of the Fifth Amendment Effective Date.
F.Post-Closing Covenant. Within sixty (60) days of the Fifth Amendment Effective
Date (or such later date as agreed by the Administrative Agent in its sole
discretion), the Loan Parties shall deliver to the Administrative Agent the
Collateral Documents, legal opinions and related corporate documentation set
forth on Schedule A hereto, in each case executed and delivered by the
applicable Loan Party and (where applicable) the Collateral Agent.
G.Representations and Warranties. Each Loan Party party hereto hereby represents
and warrants, on and as of the date hereof and the Fifth Amendment Effective
Date, that:
a.Each of the representations and warranties made by such Loan Party set forth
in Article V of the Existing Credit Agreement or in any other Loan Document are
true and correct in all material respects (and in all respects if such
representation or warranty is already qualified by materiality) on and as of the
Fifth Amendment Effective Date with the same effect as though made on and as of
such date, except (i) to the extent such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties are true and correct in all material respects (and in all respects if
such representation or warranty is already qualified by materiality) as of such
earlier date and (ii) any reference to the Historical Financial Statements shall
be deemed to refer to the most recent financial statements, if any, furnished
pursuant to Section 6.01(c) of the Amended Credit Agreement, prior to the Fifth
Amendment Effective Date.
b.The execution and delivery of this Amendment and the performance of this
Amendment and the Amended Credit Agreement are within each applicable Loan
Party’s corporate or other organizational powers and have been duly authorized
by all necessary corporate or other organizational action of such Loan Party.
This Amendment has been duly executed and delivered by each Loan Party party
hereto and, each of this Amendment and the Amended Credit Agreement is a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and to general principles of equity and
principles of good faith and fair dealing.
c.The execution and delivery of this Amendment by each Loan Party party hereto
and the performance by such Loan Party of this Amendment and the Amended Credit
Agreement (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (i) such as
have been obtained or made and are in full force and effect, (ii) for filings
necessary to perfect Liens created pursuant to the Loan Documents and (iii) such
consents, approvals, registrations, filings, or other actions the failure to
obtain or make which could not be reasonably expected to have a Material Adverse
Effect, (b) will not violate any (i) of such Loan Party’s Organizational
Documents or (ii) any Requirements of Law applicable to such Loan Party which,
in the case of this clause (b)(ii), could reasonably be expected to have a
Material Adverse Effect and (c) will not violate or result in a default under
any Contractual Obligation of any of the Loan Parties which in the case of this
clause (c) could reasonably be expected to result in a Material Adverse Effect.



--------------------------------------------------------------------------------

Exhibit 10.6
H.Effects on Loan Documents. Except as specifically amended herein, the Existing
Credit Agreement and all other Loan Documents shall continue to be in full force
and effect and is hereby in all respects ratified and confirmed. Except as
otherwise expressly provided herein, the execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
any Secured Party or any Agent under any of the Loan Documents, nor constitute a
waiver of any provision of the Loan Documents or in any way limit, impair or
otherwise affect the rights and remedies of the Administrative Agent or the
Lenders under the Loan Documents. The Borrower Representative and the other
parties hereto acknowledge and agree that, on and after the Fifth Amendment
Effective Date, this Amendment shall constitute a “Loan Document” for all
purposes of the Amended Credit Agreement and the other Loan Documents. On and
after the effectiveness of this Amendment, each reference in any Loan Document
to “the Credit Agreement” shall mean and be a reference to the Amended Credit
Agreement and each reference in the Existing Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import shall mean and be a
reference to the Amended Credit Agreement.
I.Non-Reliance on Agents. Each Lender acknowledges that it has, independently
and without reliance upon the Agents or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment. Each Lender also acknowledges that it will, independently and without
reliance upon either the Agents or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Amendment, the Amended Credit Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of the Administrative Agent or its Related Parties.
J.Acknowledgment; Other Agreements. Subject to any limitations on its
obligations expressly stated in the Loan Documents to which it is a party, each
Borrower and each other Loan Party party hereto (i) acknowledges and agrees that
all of its obligations under the Loan Guaranty set out in Article XII of the
Amended Credit Agreement and the other Collateral Documents to which it is a
party are reaffirmed and remain in full force and effect on a continuous basis
and in particular shall cover and secure any increase in, or extension of, the
obligations owed under the Amended Credit Agreement from time to time, (ii)
reaffirms each Lien granted by such Loan Party to (x) the Collateral Agent for
the benefit of the Secured Parties or (y) the Secured Parties in their
capacities as such (or any of them) and reaffirms the Loan Guaranty made
pursuant to the Amended Credit Agreement and (iii) acknowledges and agrees that
the grants of security interests by and the Loan Guaranty of the Loan Parties
contained in the Amended Credit Agreement and the other Collateral Documents
are, and shall remain, in full force and effect after giving effect to this
Amendment. Nothing contained in this Amendment shall be construed as
substitution or novation of the obligations outstanding under the Existing
Credit Agreement or the other Loan Documents, which shall remain in full force
and effect, except to any extent modified hereby. Each Guarantor acknowledges
and agrees that (i) notwithstanding the conditions to effectiveness set forth in
this Amendment, such Guarantor is not required by the terms of the Existing
Credit Agreement, the Amended Credit Agreement or any other Loan Document to
consent to the amendment to the Existing Credit Agreement effected pursuant to
this Amendment, (ii) nothing in the Existing Credit Agreement, the Amended
Credit Agreement, this Amendment or any other Loan Document shall be deemed to
require the consent of such Guarantor to any future amendments to the Amended
Credit Agreement and (iii) the acknowledgements and reaffirmations set forth in
this Section 12 shall become valid and binding obligations of such Guarantor a
moment in time prior to the amendments set forth in Section 2 hereof.
K.GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS AMENDMENT, WHETHER IN TORT, CONTRACT
(AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY AGREES TO
BE BOUND BY THE TERMS OF SECTION 10.11 OF THE AMENDED CREDIT AGREEMENT AS IF
SUCH SECTION WAS SET FORTH IN FULL HEREIN.
L.Amendment Arrangers. The Borrowers and each other Loan Party party hereto and
the Lenders agree that (i) the Amendment Arrangers shall be entitled to the
privileges, indemnification, immunities and other benefits afforded to the
Arrangers under the Amended Credit Agreement and (b) the Amendment Arrangers
shall have no duties, responsibilities or liabilities with respect to this
Amendment, the Amended Credit Agreement or any other Loan Document.
M.Miscellaneous.





--------------------------------------------------------------------------------

Exhibit 10.6
a.This Amendment and the Amended Credit Agreement is binding and enforceable as
of the date hereof against each party hereto and thereto and its successors and
permitted assigns.
b.Section 2 of this Amendment shall be effective upon due execution by the
Lenders and the Borrower Representative. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or by email as a “.pdf” or “.tif”
attachment shall be effective as delivery of a manually executed counterpart of
this Amendment.
c.To the extent permitted by law, any provision of this Amendment or the Amended
Credit Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
d.Each of the parties hereto hereby agrees that Sections 10.10(b), 10.10(c),
10.10(d) and 10.11 of the Amended Credit Agreement are incorporated by reference
herein, mutatis mutandis, and shall have the same force and effect with respect
to this Amendment as if originally set forth herein.


[The remainder of page intentionally left blank]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.


*** signature pages omitted ***

